Citation Nr: 1119652	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was brought before the Board in November 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was previously remanded by the Board in November 2010 for additional development.  Specifically, the Board instructed that the Veteran be afforded a VA examination to determine the severity of his service-connected psychiatric disorder and whether such disability precludes employment.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total disability rating based in TDIU is part of an increased rating claim when such a claim is raised by the record).  The Board observes the Veteran was provided a VA psychiatric examination in December 2010.  However, while the examiner noted that the Veteran left his previous employment "both because of a physical problem in his right hand, but also because he became to feel less able to control his emotions," the VA examiner did not render an opinion regarding whether the Veteran's service-connected psychiatric disability precludes employment as requested by the Board's November 2010 remand.  

In addition, the Board notes the November 2010 remand included instructions to adjudicate the Veteran's claim for TDIU, to include any other development necessary.  The Board notes that, while the Veteran was provided a supplemental statement of the case in March 2011, his claim for TDIU has not yet been adjudicated in the first instance.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As the December 2010 VA examination report does not include the opinions requested by the Board, another remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1. 1. Schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's acquired psychiatric disorder, to include PTSD and depressive disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of these conditions.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of these disorders upon the Veteran's social and industrial activities, including his employability.  The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the veteran's service connected psychiatric disorder causes him to be unable to obtain and retain substantially gainful employment.  The rationale for all opinions expressed must be provided.

2. Adjudicate the claim for TDIU, to include any other development deemed necessary, and readjudicate the claim for an increased initial rating for an acquired psychiatric disorder.  If the benefits sought on appeal, including entitlement to TDIU, are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


